DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 25, 2022 has been entered.
 Response to Amendment
This Office action is responsive to Applicant’s AMENDMENT ACCOMPANYING A REQUEST FOR CONTINUED EXAMINATION (RCE), filed April 25, 2022.
Response to Arguments
Applicant’s amendment to claim 16 is sufficient to overcome the claim rejection under 35 U.S.C. 112(b) (pre-AIA  second paragraph) as set forth in the prior Office action dated March 7, 2022, page 3.  Therefore, the claim rejection is withdrawn.
Applicant asserts that the cited prior art (Tomihisa) does not teach or suggest “display the identifying detail about the at least one available print job upon verification of a requested authentication for the secured print job, wherein the machine-readable instructions further cause the processor to compare a received authentication item to a verified authentication item received at a time the at least one available print job was received or stored,” as recited in independent claim 1, or as similarly recited in independent claims 10 and 15.  In particular, Applicant states that in Tomihisa, the password is received before the print data (i.e., the “print job”) is transmitted (i.e., or “received”), while the features described in independent claim 1 describe the verified authentication item (i.e., the “password”) is received at the same time a print job is received or stored (AMENDMENT, page 13).  This argument is not deemed persuasive, for Tomihisa discloses inclusion of a password with a print job submitted to the printing apparatus (print data includes password information (column 6, lines 11-12), after which the print data is transmitted to the printing apparatus (column 6, lines 15-17)).
 	Applicant further states that the cited prior art (Ohba, Tomihisa) do not teach or suggest “in response to determining that the at least one available print job comprises the secured print job, display a placeholder list entry instead of an identifying detail about the at least one available print job, wherein the placeholder list entry specifies a submitting user,” as recited in independent claim 1 and as similarly recited in independent claims 10 and 15 (AMENDMENT, page 15).  This argument is deemed persuasive, for neither Ohba nor Tomihisa appear to disclose or suggest this limitation.  Therefore, the claim rejections under 35 U.S.C. 103 as set forth in the prior Office action, pages 4-15, are withdrawn.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
 	Regarding claim 1, the cited prior art fails to disclose or suggest Applicant’s non-transitory machine-readable storage medium, including the following limitations:
	- in response to determining that the at least one available print job comprises the secured print job, display a placeholder list entry instead of an identifying detail about the at least one available print job, wherein the placeholder list entry specifies a submitting user; and
	- display the identifying detail about the at least one available print job upon verification of a requested authentication for the secured print job, wherein the machine-readable instructions further cause the processor to compare a received authentication item to a verified authentication item received at a time the at least one available print job was received or stored.
 	Claims 2-9 depend from claim 1.
	Claim 10, drawn to a method, and claim 15, drawn to an apparatus, similarly recite the allowable subject matter of claim 1.
 	Claims 11-14 depend from claim 10.
	Claims 16-20 depend from claim 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS D LEE whose telephone number is (571)272-7436. The examiner can normally be reached Mon-Fri 8AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on 571-272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS D LEE/Primary Examiner, Art Unit 2677